DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In [0032] line 6, recited “360” is not shown in FIG. 3.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8, 10-13, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (U.S PG-PUB NO. 20200353932 A1).
	-Regarding claim 1, Wang discloses a traffic light detection and classification system for a vehicle (Abstract; FIGS. 1-5), comprising: an image capture device to capture an image of a scene that includes a traffic light with multiple light signals (Abstract; [0049], “surrounding environment … camera apparatus … traffic light”; [0054], ‘signa image”; [0057], “attributes of the traffic light”; FIG. 2, unit 21; [0101], “scenes”; [0110]); a processor; and a memory communicably coupled to the processor and storing (FIG. 5, processors 501, 513; memory 502-503, 511): a first neural network module (FIGS. 1-5, step 120, region detection unit 22; step 320; [0149], “neural network … R-FCN”) including instructions that when executed by the processor cause the processor to determine ([0207]), based on inputting the image into a neural network (FIGS. 1-5, Units 21-22; [0149]) a semantic keypoint for each light signal in the traffic light ([0070]; [0079], “key point of the traffic light” (semantic meaning); [0085], “pixel point … candidate points are considered as key feature points”; [0095]; [0149], “candidate regions of the traffic light”; [0031], “at least two attributes of the traffic light in the image are determined based on the candidate regions” (semantic meaning)), and determine, based on each semantic keypoint, a classification state of each light signal (FIGS. 1-4; [0064], “at least two attributes of the traffic light are identified through a network”; [0065]; [0070], “the state of the current traffic light is identified through the color of the traffic light”; [0095]; [0097], “matched through a brute force algorithm”; [0130]; [0151]).
-Regarding claim 8, Wang discloses A method of classifying a traffic light (Abstract; FIGS. 1-5), comprising: capturing an image of a scene that has a traffic light with multiple light signals (Abstract; [0049], “surrounding environment … camera apparatus … traffic light”; [0054], ‘signa image”; [0057], “attributes of the traffic light”; FIG. 2, unit 21; [0101], “scenes”; [0110]); determining, with a neural network, (FIGS. 1-5, step 120, units 21-22, step 320; [0149], “neural network … R-FCN”), a semantic keypoint for each light signal of the traffic light based on the image (FIGS. 1-5, Units 21-22; [0070]; [0079], “key point of the traffic light” (semantic meaning); [0085], “pixel point … candidate points are considered as key feature points”; [0095]; [0149], “candidate regions of the traffic light”; [0031], “at least two attributes of the traffic light in the image are determined based on the candidate regions” (semantic meaning)), and determining a classification state of each light signal based on the semantic keypoints (FIGS. 1-4; [0064], “at least two attributes of the traffic light are identified through a network”; [0065]; [0070], “the state of the current traffic light is identified through the color of the traffic light”; [0095]; [0097], “matched through a brute force algorithm”; [0130]; [0151]).
-Regarding claim 15, Wang discloses non-transitory computer-readable medium for classifying a traffic light (Abstract; FIGS. 1-5), including instructions that, when executed by one or more processors, cause the one or more processors to: capture an image of a scene that has a traffic light with multiple light signals (Abstract; [0049], “surrounding environment … camera apparatus … traffic light”; [0054], ‘signa image”; [0057], “attributes of the traffic light”; FIG. 2, unit 21; [0101], “scenes”; [0110]); determine, with a neural network (FIGS. 1-5, step 120, units 21-22, step 320; [0149], “neural network … R-FCN”), a semantic keypoint for each light signal of the traffic light based on the image (FIGS. 1-5, Units 21-22; [0070]; [0079], “key point of the traffic light” (semantic meaning); [0085], “pixel point … candidate points are considered as key feature points”; [0095]; [0149], “candidate regions of the traffic light”; [0031], “at least two attributes of the traffic light in the image are determined based on the candidate regions” (semantic meaning)), and determine a classification state of each light signal based on the semantic keypoints (FIGS. 1-4; [0064], “at least two attributes of the traffic light are identified through a network”; [0065]; [0070], “the state of the current traffic light is identified through the color of the traffic light”; [0095]; [0097], “matched through a brute force algorithm”; [0130]; [0151]).
-Regarding claims 3, 10, and 17, Wang discloses the system of claim 1, the method of claim 8, and the non-transitory computer-readable medium of claim 15, respectively.
Wang further discloses determining each of the semantic keypoints as corresponding, respectively, to single pixels in the image ([0085], “pixel values … pix points”).
-Regarding claims 4, 11, and 18, Wang discloses the system of claim 1, the method of claim 8, and the non-transitory computer-readable medium of claim 15, respectively.
Wang further discloses wherein: the image capture device captures a sequence of images of the scene (FIGS. 1-5; step 110, “video stream”; step 310; [0049], “each frame of image”); and the first neural network module determines a plurality of semantic keypoints for a plurality of light signals in each image in the sequence of images (FIGS. 1-5, Units 21-22; [0070]; [0079], “key point of the traffic light” (semantic meaning); [0085], “pixel point … candidate points are considered as key feature points”; [0095]; [0149], “candidate regions of the traffic light”; [0031], “at least two attributes of the traffic light in the image are determined based on the candidate regions” (semantic meaning)) and generates a plurality of feature vectors that describe each of the plurality of semantic keypoints, respectively ([0070], “candidate regions … candidate features (… feature vectors”) … ”.
-Regarding claims 5, 12, and 19, Wang discloses the system of claim 1, the method of claim 8, and the non-transitory computer-readable medium of claim 15, respectively.
Wang further discloses comprising a tracking module that tracks a semantic keypoint associated with a target light signal across the sequence of images based at least in part on the plurality of feature vectors, and creates a time-series set of feature vectors associated with the target light signal (FIGS. 1-5; [0164], “tracking unit”; [0169], ““time sequences”).
-Regarding claims 6, 13, and 20, Wang discloses the system of claim 1, the method of claim 8, and the non-transitory computer-readable medium of claim 15, respectively.
Wang further discloses comprising a second neural network module (FIGS. 1-5, unit 23; [0154], “using a multi-task identification network”) including instructions that when executed by the processor cause the processor to determine a second classification ([0029]; [0262]) for the target light signal based at least in part on the time-series set of feature vectors ([0070], “feature vectors”; [0086]-[0088], “tracking”; [0089]; [0169]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Wang et al (U.S PG-PUB NO. 20200353932 A1) in view of Duan et al (2019 ICCV).
-Regarding claims 2, 9, and 16, Wang discloses the system of claim 1, the method of claim 8, and the non-transitory computer-readable medium of claim 15, respectively.
Wang does disclose determining, with a neural network, (FIGS. 1-5, step 120, units 21-22, step 320; [0149], “neural network … R-FCN”), a semantic keypoint for each light signal of the traffic light based on the image (FIGS. 1-5, Units 21-22; [0070]; [0079], “key point of the traffic light” (semantic meaning); [0085], “pixel point … candidate points are considered as key feature points”; [0095]; [0149], “candidate regions of the traffic light”; [0031], “at least two attributes of the traffic light in the image are determined based on the candidate regions” (semantic meaning)), and determining a classification state of each light signal based on the semantic keypoints (FIGS. 1-4; [0064], “at least two attributes of the traffic light are identified through a network”; [0065]; [0070], “the state of the current traffic light is identified through the color of the traffic light”; [0095]; [0097], “matched through a brute force algorithm”; [0130]; [0151]).
Wang does not disclose wherein the neural network is a convolution neural network (CNN) that outputs a confidence heatmap which indicates a confidence level of the classification state for each semantic keypoint and the neural network module determines the semantic keypoint for each light signal based at least in part on the confidence heatmap.
In the same field of endeavor, Duan teaches a neural network (CenterNet) for detection and classification of keypoints of an object with a confidence score and heatmaps (Duan: Abstract; Figures 1-7) applied the method to the application of traffic light detection (Duan: Figure 7, 3rd image). Duan further teaches wherein the neural network is a convolution neural network (CNN) that outputs a confidence heatmap which indicates a confidence level of the classification state for each semantic keypoint and the neural network module determines the semantic keypoint for each light signal based at least in part on the confidence heatmap (Duan: Figures 2, caption, “output two corner heatmaps”; Figures 4-6, 7 (3rd image); Page 6570, 2nd Col., Section 3.1, “Corner produces two heat maps”; Page 6571, 2nd paragraph, “The heatmaps represent the locations of keypoints of different categories and assign a confidence score to each keypoint.”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Duan by using confidence heatmap in order to improve object detection accuracy.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Wang et al (U.S PG-PUB NO. 20200353932 A1) in view of Eteifa et al (arXiv: 2008.08035).
-Regarding claims 7 and 14, Wang discloses the system of claim 6 and the method of claim 13, respectively.
Wang does not disclose wherein the second neural network module implements a long short-term memory (LSTM) neural network.
In the same field of endeavor, Eteifa teaches a four-step Long Short-Term Memory deep learning-based methodology that can be used to provide reasonable switching time estimates from green to red and vice versa while being robust to missing data (Eteifa: Abstract; Figures 4-5).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Eteifa by using LSTM neural network in order to improve traffic light state detection accuracy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664